                 Case 2:20-cr-00079-JCC Document 15 Filed 07/31/20 Page 1 of 3



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0079-JCC
10                              Plaintiff,                    ORDER
11          v.

12   JODI HAMRICK,

13                              Defendant.
14

15          This matter comes before the Court on the Government’s unopposed motion for entry of
16   a protective order (Dkt. No. 12). Having thoroughly considered the motion and the relevant
17   record and finding good cause, the Court GRANTS the motion and ORDERS as follows:
18          1.       Protected Material.
19          Any material designated by the Government as Protected Material shall be subject to the
20   terms of this order.
21          The Government will make copies of the Protected Material, including those filed under
22   seal, to defense counsel to comply with the Government=s discovery obligations. Possession of
23   copies of the Protected Material is limited to the attorneys of record and investigators, paralegals,
24   law clerks, experts and assistants for the attorneys of record (hereinafter collectively, “members
25   of the defense team”):
26          The attorneys of record and members of the defense team may share and review the


     ORDER
     CR20-0079-JCC
     PAGE - 1
                 Case 2:20-cr-00079-JCC Document 15 Filed 07/31/20 Page 2 of 3




 1   Protected Material with Defendant. The attorneys of record and members of the defense team

 2   acknowledge that providing copies (in any form) of the Protected Material to Defendant and

 3   other persons is prohibited, and agree not to duplicate or provide copies of the Protected Material

 4   to Defendant and other persons. Any violation of these prohibitions constitutes a violation of this

 5   order. Further, the attorneys of record are required, prior to disseminating any copies of the

 6   Protected Material to members of the defense team, to provide a copy of this order to members

 7   of the defense team and obtain written consent by members of the defense team of their

 8   acknowledgment to be bound by the terms and conditions of this order. The written consent need
 9   not be disclosed or produced to the Government unless requested by the Assistant United States
10   Attorney and ordered by the Court. Nothing in this order should be construed as imposing any
11   discovery obligations on the Government that are different from those imposed by caselaw and
12   Federal Rule of Criminal Procedure 16.
13          2.       Filing

14          Any Protected Material that is filed with the Court in connection with pretrial motions,

15   trial, or other matter shall be filed under seal and shall remain sealed until otherwise ordered by

16   this Court. This provision does not entitle either party to seal their filings as a matter of course.

17   The parties are required to comply in all respects to the relevant Local and Federal Rules of

18   Criminal Procedure pertaining to the sealing of court documents.

19          3.       Non-Termination

20          The provisions of this order shall not terminate at the conclusion of this prosecution.

21          4.       Violation of Any Terms of this Order

22          Any violation of any term or condition of this order by Defendant, his attorneys of

23   record, any member of the defense teams, or any attorney for the United States Attorney’s Office

24   for the Western District of Washington, may be held in contempt of court, and/or may be subject

25   to monetary or other sanctions as deemed appropriate by this Court.

26          If Defendant violates any term or condition of this order, the Government reserves its


     ORDER
     CR20-0079-JCC
     PAGE - 2
                  Case 2:20-cr-00079-JCC Document 15 Filed 07/31/20 Page 3 of 3




 1   rights to seek a sentencing enhancement for obstruction of justice or to file any criminal charges

 2   relating to the violation.

 3           5.      Right to Review

 4           The parties agree that in the event that compliance with this order makes it difficult for

 5   defense counsel to adhere to their Sixth Amendment obligations or otherwise imposes an

 6   unworkable burden on counsel, defense counsel shall bring any concerns about the terms of the

 7   order to the attention of the Government. The parties shall then meet and confer with the

 8   intention of finding a mutually acceptable solution. In the event that the parties cannot reach such
 9   a solution, defense counsel shall have the right to bring any concerns about the scope or terms of
10   the order to the attention of the Court.
11           The terms of this order apply to current defense counsel as well as to any successor
12   defense counsel and members of the defense team.
13           IT IS SO ORDERED.
14           DATED this 31st day of July 2020.




                                                           A
15

16

17
                                                           John C. Coughenour
18                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     CR20-0079-JCC
     PAGE - 3
